Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00397-CV

              MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                       Appellant

                                               v.

                             Timothy MOTT and Sharlotte Mott,
                                       Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI00572
                         Honorable Norma Gonzales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

         In accordance with this court’s opinion of this date, this appeal is REINSTATED on the
docket of this court. The agreed motion filed by the parties is GRANTED, the trial court’s March
16, 2018 judgment is VACATED without regard to the merits, and this cause is REMANDED to
the trial court for rendition of judgment in accordance with the parties’ settlement agreement.

       We ORDER that appellant and appellee each bear their own costs of this appeal.

       We further ORDER the clerk of this court to issue mandate contemporaneously with the
issuance of this court’s opinion and judgment.

       SIGNED December 4, 2019.


                                                _____________________________
                                                Beth Watkins, Justice